

116 HR 2457 IH: National De-Escalation of Violence and Community Safety Training Act of 2019
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2457IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Ms. Moore introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo help train individuals in effective and evidence-based de-escalation techniques to ensure that
			 individuals at diverse levels of society have and retain greater skills to
			 resolve conflicts, manage anger, and control implicit bias without the use
			 of physical or other force, and for other purposes.
	
 1.Short titleThis Act may be cited as the National De-Escalation of Violence and Community Safety Training Act of 2019. 2.DefinitionsIn this Act:
 (1)The term Advisory Board means the De-Escalation Advisory Board established pursuant to section 4. (2)The term at-risk youth means any individual who—
				(A)
 (i)has attained age 16 but not age 25; (ii)has not regularly attended any secondary, technical, or postsecondary school during the preceding 6-month period;
 (iii)has not been regularly employed during the preceding 6-month period; and (iv)is not readily employable by reason of lacking a sufficient number of basic skills; or
 (B)has attained age 16 but not age 21 and was in foster care. (3)The term de-escalation means reduction of the intensity of a conflict or potentially violent situation.
 (4)The term implicit bias means the attitudes or stereotypes that affect an individual’s understanding, actions, and decisions in an unconscious manner.
 (5)The term racial reconciliation means a process of reconciliation that— (A)recognizes that racism is both systemic and institutionalized with far-reaching effects on both political engagement and economic opportunities for minorities;
 (B)empowers local communities through relationship-building and truth-telling; and (C)emphasizes restorative justice as an essential component.
 (6)The term Secretary means the Secretary of Health and Human Services acting through Assistant Secretary for Mental Health and Substance Use.
			3.De-escalation training standards
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop and issue training standards for the de-escalation training to be funded pursuant to section 5.
 (b)ContentsThe standards under subsection (a) shall, at a minimum, outline the types of de-escalation training that—
 (1)have been determined by the Secretary to be effective; and (2)are eligible to be funded pursuant to section 5.
				(c)Process
				(1)Seeking input
 (A)In generalIn developing and issuing standards under this section and any related regulations or guidance, the Secretary shall seek input from community stakeholders, health care and wellness professionals, law enforcement agencies, Tribes, and nonprofit organizations involved in de-escalation at the local level, and others knowledgeable about the need for and importance of de-escalation, including through holding public meetings throughout the Nation and through other media, including webinars.
 (B)DefinitionIn this section, the term community stakeholders includes— (i)members of minority communities, those with disabilities, persons of color, immigrants, noncitizens, Native Americans, youth, and formerly incarcerated persons; and
 (ii)nonprofit organizations with longstanding experience, in communities with high rates of violence, conducting de-escalation and conflict prevention work targeting the categories of individuals described in clause (i).
 (2)Negotiated rulemakingIn developing and issuing standards under this section, the Secretary shall consider the use of negotiated rulemaking.
				4.Advisory Board
 (a)EstablishmentTo assist in carrying out this Act, the Secretary shall establish an advisory board to be known as the De-Escalation Advisory Board.
			(b)Composition
 (1)In generalThe Advisory Board shall be composed of— (A)up to 25 members appointed by the Secretary in accordance with paragraph (2) (in this subsection referred to as the appointed members), who shall be voting members; and
 (B)the ex officio members under paragraph (3), who shall be nonvoting members. (2)Appointed members (A)SelectionThe appointed members of the Advisory Board shall be appointed (or reappointed, as applicable) by the Secretary after soliciting and reviewing nominations for such appointments from nonprofit organizations, individuals, State and local officials, and others stakeholders.
 (B)RepresentativesThe appointed members of the Advisory Board shall include representatives of each the following: (i)Law enforcement.
 (ii)Tribes. (iii)Health care and wellness professionals.
 (iv)Disability and behavioral health organizations. (v)State and local public health agencies.
 (vi)Faith institutions. (vii)Other entities dedicated to encouraging de-escalation and nonviolence and resisting implicit bias and racial reconciliation, with a preference for nonprofit organizations that demonstrate strong experience—
 (I)addressing these issues at the local and community level; and (II)working with the targeted individuals, especially at-risk youth.
 (3)Ex officio membersThe Advisory Board shall include the following ex officio members: (A)The Secretary of Health and Human Services (or the Secretary’s designee).
 (B)The Secretary of Education (or the Secretary’s designee). (C)The Attorney General of the United States (or the Attorney General’s designee).
 (D)The heads of such other Federal departments and agencies as the Secretary determines appropriate (or their designees).
					(4)Terms
 (A)DurationThe appointed members of the Advisory Board shall each be appointed for a term of 3 years. (B)Initial appointmentsNot later than 4 months after the date of enactment of this Act, the Secretary shall appoint all of the initial appointed members of the Advisory Board.
 (5)OfficersAt the first meeting of the Advisory Board, and every other year thereafter, the members of the Advisory Board shall elect from among such members a chairperson and vice chairperson of the Advisory Board. Federal officials are not eligible for election as chairperson or vice chairperson.
 (c)DutiesThe Advisory Board shall— (1)make recommendations to the Secretary regarding—
 (A)the training standards under section 3 as may be beneficial to fulfilling the mission and purposes of the grant program under section 5; and
 (B)implementation of the grant program under section 5; (2)monitor the implementation of such grant program and provide technical assistance and support to grantees under such grant program;
 (3)determine— (A)the extent to which such grantees face challenges to implementing such grant program; and
 (B)the effectiveness of the Department of Health and Human Services in addressing such challenges; (4)continually identify new advances and innovative practices in effective ways to conduct de-escalation training to incorporate such advances and innovative practices into the standards under section 3 and implementation of such grant program; and
 (5)provide— (A)on a biennial basis, reports to the Secretary regarding the Advisory Board’s activities and the effectiveness of such grant program; and
 (B)not later than 2 years after the award of the first grant under section 5, and every 5 years thereafter, a report to the Congress on the Advisory Board’s activities, challenges to the programs and activities under this Act, and the effectiveness of such programs and activities.
 (d)Evaluation of HHS proposalsNot later than 90 days after the Secretary proposes standards under section 3 or rules or guidance for implementing the grant program under section 5, and prior to the Secretary finalizing such standards, rules, and guidance, respectively, the Advisory Board shall evaluate—
 (1)whether the training to be funded pursuant to section 5 can be applied practically in everyday scenarios that have the potential for violence that are regularly faced by law enforcement officers, educators, public transit operators including bus drivers, health care and wellness professionals, youth, faith leaders, and other categories of persons for whom such training could help to reduce tensions and avoid conflict;
 (2)whether the principles of such training can effectively work with other types of professional training such as mental health training that employs evidence-based de-escalation techniques;
 (3)the extent to which the proposed standards under section 3 adequately address and effectively take into consideration the role of implicit bias, cultural competency, and the intersection of race and policing;
 (4)whether the standards and guidance under sections 3 and section 5 effectively promote alternatives to the use of lethal and nonlethal force;
 (5)the extent to which Federal training standards and guidelines promote or support de-escalation techniques to help effectively, safely, and respectfully interact with people with disabilities and behavioral health issues;
 (6)whether the proposed standards under section 3 adequately address the need for training in interpersonal communication on de-escalation for those working with at-risk youth, including methods that use time, tone, distance, cover, and concealment to avoid escalation situations;
 (7)the time required to properly conduct the training to be funded under section 5 and the methods for delivering such training (either online or in person); and
 (8)whether the proposed requirements and standards under section 3 reflect the latest evidence-based de-escalation practices and techniques.
 (e)LimitationThe Secretary— (1)shall not finalize any standard under section 3 or rule or guidance for implementing the grant program under section 5 before the date that is 30 days after the Secretary receives the recommendations of the Advisory Board on the respective standard, rule, or guidance; and
 (2)shall respond to the Advisory Board in writing on each recommendation of the Advisory Board that the Department of Health and Human Resources will not implement and include a detailed explanation of the reasons therefor.
 (f)ConsultationIn carrying out this section, the Advisory Board shall— (1)consult with any appropriate Federal departments and agencies; and
 (2)solicit opinions and recommendations from the public and persons with relevant expertise. (g)Technical assistanceOn request of the Advisory Board, the head of a Federal department or agency may provide technical assistance to the Advisory Board, but no Federal employee may be detailed to the Advisory Board.
 (h)Pay and reimbursementMembers of the Advisory Board may not receive pay, allowances, or benefits by reason of their service on the Advisory Board, but members of the Advisory Board shall receive travel expenses, including per diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United States Code.
 (i)Federal Advisory Committee ActThe Advisory Board is deemed to have filed a charter for the purpose of section 9(c) of the Federal Advisory Committee Act (5 U.S.C. App.). Notwithstanding section 14 of the Federal Advisory Committee Act, the Advisory Board shall continue in effect until terminated by an Act of Congress.
 (j)MeetingsThe Advisory Board shall meet on a regular basis and no less than twice a year to carry out the duties of the Advisory Board under this section.
 (k)FundingOut of the amounts made available to the Secretary each fiscal year for general departmental management, not more than $500,000 are authorized to be used by the Advisory Board to carry out this section.
			5.De-escalation grants
			(a)Grants
 (1)Training grantsThe Secretary shall award grants to eligible entities to provide training, in accordance with the standards issued under section 3, on de-escalation of violence to enhance community safety.
 (2)Community outreach, evaluation, and social media grantsThe Secretary shall award grants to eligible entities to support— (A)the dissemination to targeted populations of information about de-escalation training provided through grants under paragraph (1) to encourage such populations to participate in the training;
 (B)the development of social media and online training tools to educate the larger public about the methods and goals of such de-escalation training; and
 (C)the conduct of evaluations of the impact and effectiveness of such de-escalation training, include consideration of community stakeholders and those who have received such training.
 (b)Training describedTraining provided through a grant under subsection (a)(1)— (1)shall include training on—
 (A)techniques to de-escalate situations to avoid violence; (B)understanding implicit bias and how it contributes to violence;
 (C)understanding how to promote racial reconciliation in communities affected by racial division that leads to violence and conflict;
 (D)verbal and physical tactics to minimize the need for the use of force, with an emphasis on communication, negotiation, and techniques that help to provide the time needed to resolve the incident safely for everyone;
 (E)awareness and recognition of mental health and substance abuse issues and crisis intervention strategies to appropriately identify and respond to individuals suffering from mental health or substance abuse issues, with an emphasis on de-escalation tactics and promoting effective communication with such individuals;
 (F)the critical decision-making model and other evidence-based approaches that are found by the Secretary to be appropriate to enhance de-escalation skills and tactics;
 (G)techniques that can be used by a wide range of audiences, including those with disabilities and or behavioral health issues; and
 (H)first aid, including mental health first aid techniques and training to identify, understand, and respond to signs of mental illnesses and substance use disorders;
 (2)shall include scenario-based training that applies evidence-based de-escalation techniques to practical on-the-job scenarios that are regularly faced by law enforcement officers, educators, public transit operators including bus drivers, health care and wellness professionals in emergency rooms, youth in neighborhoods, faith leaders at faith institutions, and other situations that regularly encounter potentially violent situations;
 (3)shall appropriately incorporate cultural competency to reach a range of audiences; (4)may consist of—
 (A)initial training; or (B)subsequent or periodic training to renew, reinforce, and update knowledge and skills, including updates on new legal requirements and new de-escalation techniques and strategies; and
 (5)shall emphasize training for law enforcement officials, teachers and educators, school administrators, school service employees, public transit operators including bus drivers, citizens returning from prison, faith leaders, recreational professionals (such as recreation facility staff and youth sport coaches), health care and wellness professionals, youth, staff of nonprofit organizations dedicated to violence prevention, security guards, ex-gang members, and performing artists.
 (c)Eligible entitiesTo be eligible to receive a grant under subsection (a)(1), an entity shall be a State or local government, nonprofit organization, faith institutions, institutions of higher education including community colleges, other schools, professional teacher associations, and small businesses (including minority- and women-owned small businesses).
 (d)PreferenceIn selecting among nonprofit organizations applying for a grant under subsection (a)(1), subject to subsection (e), the Secretary shall give preference to those organizations that—
 (1)interact with youth, including at-risk youth; (2)have a sound track record of de-escalation work in a local community; or
 (3)employ individuals who reside in the geographic area to be served under the grant or which offices or facilities in that area.
				(e)Equity in distribution
 (1)In generalIn any fiscal year in which insufficient funds are appropriated to fund a grant under subsection (a)(1) for an eligible entity in each State, the Secretary shall limit the award of grants under subsection (a)(1) to eligible entities in States for which no eligible entity received funds through a grant under subsection (a)(1) for the prior fiscal year.
 (2)Tribal organizationsIn applying paragraph (1), the Secretary shall not— (A)consider any grant recipient that is a tribal organization in determining whether grant funds were made available to an eligible entity in any State for the prior fiscal year; or
 (B)limit the award of grants to tribal organizations pursuant to the reservation of funds for grants to tribal organizations under subsection (g)(1).
 (f)Duration of grantsThe period of a grant under this section may not exceed 3 years. (g)Authorization of appropriations (1)Training grantsFor grants under subsection (a)(1), there is authorized to be appropriated $100,000,000 for each of fiscal years 2020 through 2025, of which $10,000,000 for each of such fiscal years shall be for grants under subsection (a)(1) to tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act).
 (2)Community evaluation, and social media grantsFor grants under subsection (a)(2), there is authorized to be appropriated $10,000,000 for each of fiscal years 2020 through 2025.
 6.Reauthorization of mental health first aid training grantsSection 520J(b) of the Public Health Service Act (42 U.S.C. 290bb–41(b)) is amended— (1)in the header, by striking Mental health awareness training grants and inserting Mental Health First Aid Training Grants;
 (2)in paragraph (1)— (A)by inserting (including training on how to safely de-escalate crisis situations involving such individuals) after disorders; and
 (B)by inserting (including training on how to safely de-escalate crisis situations involving such individuals) after to identify and appropriately respond to persons with a mental illness; (3)in paragraph (5)—
 (A)in clause (i), by striking or at the end; (B)in clause (ii), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (iii)crisis intervention training programs; and
 (4)in paragraph (7), by striking $14,693,000 for each of fiscal years 2018 through 2022 and inserting $21,900,000 for each of fiscal years 2020 through 2025. 